DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

The Applicant submission of Declaration under 37 CFR 1.130(a) filed 03/08/2022 is sufficient to overcome the rejection of claims 1-8 based upon 35 U.S.C. 103 in the Non-Final Office Action mailed on 01/19/2022.
Allowable Subject Matter


Claims 1-10 are allowed.
The following is an examiner’s statement for reasons of allowance because the prior art of records such as Joseph M. Lukens et al. (US 2020/0274703 A1); Tatsuya Tomaru et al. (US 2006/0280509 A1); Jacob N.  Chamoun et al., (US 2018/0080770 A1); Shigehiro Takasaka (US 2018/0231870 A1); Yukimasa Sugino et al., (US 2001/0056556 A1); has failed alone or in combination to teach the claim limitations (as shown in bold and underlined):
Regarding claim 1, a key distribution method based on broadband physical random sources, comprising: 
utilizing a driving semiconductor laser to generate an optical signal, passing the optical signal through a phase modulator driven by a random signal and then equally dividing the phase- modulated optical signal into two identical paths, injecting the two identical paths into slave semiconductor lasers at both communication parties Alice and Bob's sides, respectively, to generate initial synchronized signals, using the generated initial synchronized signals as driving signals to phase-modulate optical signals generated by continuous-wave (CW) light sources, and inputting the modulated optical signals to dispersion modules; 
wherein after the modulated optical signals pass through the dispersion modules, synchronized broadband noise-like random signals are generated, and then high-speed synchronized keys are generated by a post-processing method.

Regarding claim 5, a key distribution system based on broadband physical random sources, comprising 
a broadband physical random source and a post-processing module; 
wherein in the broadband physical random source, an output optical signal of a driving semiconductor laser is inputted to a first phase modulator after passing through a polarization controller; 
a driving signal of the first phase modulator is a Gaussian white noise signal generated by an arbitrary waveform generator (AWG); 
an optical signal outputted by the first phase modulator is divided into two identical paths by a fiber coupler; 
after passing through a variable optical attenuator and an optical isolator respectively, signals in the two identical paths are injected into slave semiconductor lasers at an Alice's side and a Bob's side; 
by passing output optical signals of the slave semiconductor lasers through first photodetectors and electronic amplifiers, initial synchronized signals are generated; the initial synchronized signals serve as driving signals of a second phase modulator at the Alice's side and 
output optical signals of the second phase modulator and the third phase modulator are propagated through a first dispersion module and a second dispersion module, respectively, and then inputted into second photodetectors to consequently generate synchronized broadband random signals; and 
in the post-processing module, final broadband synchronized signals generated by the physical random source are configured to generate synchronized high-speed keys by a post- processing method.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion




The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.























Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS H ALAGHEBAND whose telephone number is (571)270-5964.  The examiner can normally be reached on Monday-Friday 9:00 am ~ 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABBAS H ALAGHEBAND/Primary Examiner, Art Unit 2636